Citation Nr: 0319395	
Decision Date: 08/07/03    Archive Date: 08/13/03

DOCKET NO.  94-36 100 A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for an acquired 
psychiatric disorder, secondary to tinnitus.  

2.  Entitlement to service connection for an acquired 
psychiatric disorder, to include post-traumatic stress 
disorder and paranoid schizophrenia.  


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Attorney 
at Law


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Michael A. Pappas, Counsel


INTRODUCTION

The veteran served on active duty from September 1974 to 
March 1976.  

When this matter was last before the Board of Veterans' 
Appeals (Board) in May 2001, it was remanded in two separate 
decisions to the Department of Veterans Affairs (VA), New 
Orleans, Louisiana, Regional Office (RO) for further 
development, to include the scheduling of the veteran for a 
hearing at the RO before a member of the Board.  

In December 2002, the veteran appeared at a Board hearing 
conducted at the RO before the undersigned.  The transcript 
of that hearing has been associated with the claims file.  


REMAND

On November 9, 2000, during the pendency of this appeal, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  
This law redefined the obligations of VA with respect to the 
duty to assist and includes an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  Regulations 
implementing the VCAA have been enacted.  38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a) (2002).  

As noted, the VCAA redefined the obligations of VA with 
respect to notice and the duty to assist.  38 U.S.C.A. 
§§ 5103, 5103A (West 2002).  The VCAA requires VA to notify 
the claimant and the claimant's representative, if any, of 
any information and any medical or lay evidence not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103 (West 2002); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

The Board here observes that a review of the claims file 
reveals that the veteran has not been properly notified of 
the provisions of the VCAA.  In particular, the veteran has 
not been apprised of which portion of the evidence is to be 
provided by the veteran and which part, if any, VA will 
attempt to obtain on his behalf.  Quartuccio.  Further, in a 
cover letter accompanying the November 2002 supplemental 
statement of the case, the veteran was informed that he had 
only 60 days to respond to the request for development 
information (as opposed to one year afforded under the VCAA 
as noted in the case of Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir 
2003)).  Therefore, it is apparent that the Board must remand 
this case to ensure that the veteran is properly notified of 
the VCAA and to determine whether all evidence needed to 
consider this claim has been obtained.

The Board notes that VA examinations have been conducted 
addressing whether the veteran has an acquired psychiatric 
disorder that was caused by his service-connected tinnitus, 
and whether he currently has post-traumatic stress disorder.  
The veteran's other theory of service connection in this case 
turns upon whether competent evidence can be produced 
supporting his allegation that he has an acquired psychiatric 
disorder that is directly related to his period of service 
(i.e., direct service connection).  The current evidence 
reveals that the veteran suffers from schizophrenia and 
paranoia.  The record also contains an undated letter from 
F.S., PhD., the Program Manager of the VA PTSD Day Hospital 
Program at the VA Medical Center in New Orleans, Louisiana.  
In that letter, Dr. F.S. indicates that the onset of the 
veteran's chronic psychotic disorder was during his military 
service in 1975, without providing a basis for this opinion.  
It is also unclear whether Dr. F.S. had a chance to review 
the veteran's claims file prior to rendering his opinion.  
Under U.S.C.A. § 5103A(d)(1) (West 2002), obtaining a medical 
examination and medical opinion is necessary if there is 
competent medical evidence of a current disability and 
evidence that the disability may be associated with the 
claimant's active duty, but the record does not contain 
sufficient medical evidence for the Secretary to make a 
decision on the claim.  The necessity for additional 
examination is shown.

Therefore, in order to ensure due process, the case is 
REMANDED for the following actions:

1.  The claims file must be reviewed to 
ensure that all notification and 
development action required by the VCAA is 
completed.  At the very least, the veteran 
should be provided a letter notifying him 
of the provisions of the VCAA and their 
effect on his particular claim.  This 
letter should also contain a statement 
disclosing the type of evidence that would 
be essential to the success of his claim 
of service connection for a psychiatric 
disorder under the various theories that 
he has posed (i.e., as secondary to 
service-connected tinnitus; as aggravated 
by service-connected tinnitus; on a direct 
incurrence basis; and on the basis of the 
existence of post-traumatic stress 
disorder that resulted from an in-service 
stressor).  In addition, this letter must 
also contain a statement as to which 
portion of evidence, if any, is to be 
provided by the claimant and which, if 
any, VA will attempt to obtain for the 
claimant.  An appropriate period of time 
should be allowed for response.

2.  The veteran should be scheduled for a 
VA psychiatric examination to show the 
nature, extent, and etiology of any 
acquired psychiatric disorder found.  The 
claims folder and appeals folder must be 
made available to the examiner for review 
in connection with the examination.  The 
examiner should review the veteran's 
folders and document in the examination 
report that the records contained therein 
have been reviewed.  The examiner should 
offer an opinion as to whether it is at 
least as likely as not (a 50 percent or 
more likelihood) that any psychiatric 
disorder found is related to the 
veteran's period of service.  A rationale 
for any opinion expressed is respectfully 
requested.  

3.  The case should again be reviewed on 
the basis of the additional evidence.  If 
the benefits sought are not granted in 
full, the veteran should be furnished a 
Supplemental Statement of the Case, and be 
afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review.

Thereafter, the case should be returned to the Board, if in 
order.  The purpose of this REMAND is to comply with due 
process considerations.  The Board intimates no opinion as to 
the ultimate outcome of this case.  The appellant has the 
right to submit additional evidence and argument on the 
matter or matters the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).




	                  
_________________________________________________
	DAVID S. NELSON
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




